                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                           WESTERN DIVISION

 TYSON FOODS, INC., and TYSON
 FRESH MEATS, INC.,

              Plaintiffs,                         No. 19-CV-4020-CJW-KEM

 vs.                                                       ORDER

 UNITED STATES OF AMERICA,

              Defendant.
                               ____________________

       This matter is before the court on a motion by Defendant the United States of
America to extend the deadline to answer or otherwise plead. Doc. 14. The United
States seeks a thirty-day extension.   Plaintiffs Tyson Foods, Inc., and Tyson Fresh
Meats, Inc., do not oppose the requested extension.
       IT IS ORDERED Defendant’s Unopposed Motion for Extension of Time to
Answer or Otherwise Plead (Doc. 14) is granted.       The deadline for Defendant the
United States of America to answer or otherwise plead is extended to August 28, 2019.
       IT IS SO ORDERED this 18th day of July, 2019.


                                              Kelly K.E. Mahoney
                                              Chief United States Magistrate Judge
                                              Northern District of Iowa




       Case 5:19-cv-04020-CJW-KEM Document 15 Filed 07/18/19 Page 1 of 1
